United States Court of Appeals
                                                                                 Fifth Circuit
                                                                               F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT                            June 12, 2003

                                                                          Charles R. Fulbruge III
                                                                                  Clerk
                                     No. 02-41725
                                   Summary Calendar



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

MELINDA LANDEROS HILL,

                                                  Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:01-CR-231-2
                          --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Melinda Landeros Hill appeals her sentence, which was imposed

following    a    guilty-plea        to    misprision     of    a    felony,    namely,

possession       with     intent    to     distribute     50    grams    or    more    of

methamphetamine, in violation of 18 U.S.C. § 4.                     Hill argues that

the district court erred by increasing her offense level by two for

possession of a dangerous weapon pursuant to U.S.S.G. § 2D1.1(b)(1)

as a result of the possession of a knife by co-defendant James Eric

Tillman.         We     review   for      clear   error   the       district    court's

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 02-41725
                                      -2-

application of the two-level increase under U.S.S.G. § 2D1.1(b)(1).

See United States v. Chavez, 119 F.3d 342, 348 (5th Cir. 1997).

     The   knife   in    question   was   found       in   the   driver's   door

compartment, along with more than 15 grams of methamphetamine,

after Hill and Tillman were stopped for a traffic violation.

Tillman was    driving     the   car,   which   was    registered    to   Hill’s

estranged husband.        Approximately two months earlier, Hill and

Tillman had been arrested after police found more than 50 grams of

methamphetamine in Hill's apartment, which she was sharing with

Tillman.     Hill argues that she had no knowledge that Tillman

possessed the knife, that she had never seen him with a knife

before, and that no weapons had been found in her apartment.

     A defendant need not have actual knowledge of a co-defendant's

possession of a weapon, and sentencing courts may hold a defendant

accountable under U.S.S.G. § 2D1.1(b)(1) if the co-defendant's

possession of the weapon was reasonably foreseeable during the

commission    of   a    narcotics   offense.       See     United   States    v.

Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir. 1990). The district

court did not clearly err in finding that Tillman's possession of

the knife was reasonably foreseeable, since weapons are “tools of

the trade” of drug trafficking.         Id.

     AFFIRMED.